Citation Nr: 1208484	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 1969.  The record shows he was awarded the Purple Heart and the Combat Action Ribbon. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 1998 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of a higher initial evaluation for PTSD addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat Veteran.

2.  The medical evidence does not establish that the Veteran has right ear hearing loss within the definition of the criteria.

3.  The medical and lay evidence establishes that left hearing loss had its onset during active military service. 

4.  The medical and lay evidence establishes that tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of letters dated in September 2005 and April 2006 which informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  An additional letter informing the Veteran of how effective dates and disability evaluations are determined was provided in March 2006.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran indicated on his substantive appeal that he wished to testify before the Board and would appear before a Veterans Law Judge appearing at his local RO.  However, in April 2011, he canceled this request.  The Board has thus met its duty to provide the opportunity for the Veteran to testify.  

It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.

The Board is unaware of any outstanding evidence or information that has not already been requested.  

The Veteran has been afforded VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Insofar as the diagnoses rendered, the VA examination has been found to be adequate.  In terms of opinions provided, for reasons that will be explained below, the examination is not adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  However, given that the basis for denying the claim for service connection for right ear hearing loss is that the medical evidence does not reflect right ear hearing loss within the meaning of the regulations, remand to cure the inadequacies in the VA examination at present is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of proof of a present disability, there can be no valid claim."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Service Connection

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The absence of inservice evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There is no reason why the same legal principal should not apply to tinnitus.

The Veteran avers that he was exposed to acoustic trauma during his combat service in Vietnam.  Specifically, he attributes his hearing loss and tinnitus to his exposure to close proximity to a mortar blast which detonated three feet from his foxhole, wounding him; and two 155 millimeter short rounds that landed 20 feet from him, killing eight men and wounding 13 in September 1968.  The Veteran stated that immediately after he was hit he lost his hearing for two to three minutes, and that his wife and other people he knew told him that he had a problem with his hearing.

The Veteran's report of discharge reflects that his military occupational specialty (MOS) was as anti-tank assault man lineman, or 0351.  Service treatment records reflect that he was wounded in Vietnam, receiving multiple shrapnel wounds to all extremities, left chest and abdomen with perforation of the spleen in September 1968 while under hostile fire in the Republic of Vietnam.  His discharge documents reflect that he was awarded the Purple Heart Medal and the Combat Action Ribbon.  It is noted that the Veteran is service connected for the residuals of fragment wounds arising from this event, and that he is service-connected for PTSD based on this event, and other combat experiences.  

The Veteran reported no complaints concerning his ears or hearing at entrance to active service.  His report of medical examination at entrance to active service is not of record.  His report of medical examination at discharge from active service reflects his hearing was measured at 15 of 15 whispered and spoken voice, bilaterally.  No audiometric findings were recorded.  Service treatment records reflect no complaints of or treatment for ear problems or hearing impairment during active service.  

Bilateral hearing loss was diagnosed in June 2006 VA examination.  VA audiometric tests show the following pure tone thresholds:

June 06
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
10
20
15
25
34
23
96
LEFT
10
15
10
35
45
26
94

The examiner diagnosed normal hearing sensitivity through 3000 Hz on the right sloping to a mild high frequency hearing loss at 4000 Hz and excellent word discrimination ability; and normal hearing sensitivity through 2000 Hz on the left sloping to a moderate high frequency hearing loss with good word discrimination ability.  The examiner also noted a complaint of constant mild high pitched tinnitus.  

The Veteran reported he first noticed decreased hearing after being exposed to loud combat noise in Vietnam in 1968.  He stated that he had not mentioned his hearing loss before now because he didn't want to have to wear a hearing aid.  He also reported the onset of bilateral, constant tinnitus.  The examiner noted that the Veteran stated he never really knew it was there, but after talking to individuals who had tinnitus he realized he had it too.  He described the tinnitus as sounding like crickets and explained that because he had experienced it for so many years, he did not pay attention to it.  

The examiner demonstrated review of the claims file, noting review of the service treatment records and of VA treatment records.  Concerning the etiology of the Veteran's hearing loss, the examiner stated that without resorting to speculation it was not possible to make a determination regarding the likelihood of whether his currently identified hearing loss was related to the combat noise he was exposed to almost 40 years ago.  The examiner observed that the Veteran had been followed by VA for over 30 years and had never complained of hearing difficulty.  He had not had a hearing test of any kind since leaving the military.  The examiner further noted that, although no hearing loss was documented while the Veteran was in the military, a whisper test is not accurate in identifying high frequency hearing loss.  Concerning the etiology of his tinnitus, the examiner stated:

The tinnitus that [the Veteran] experiences is so mild that he did not recognize it for many years.  It is non-disturbing to him and should not be considered a service-connected disability.  

The examiner stated this opinion was based on the Veteran's report that he did not notice the tinnitus until after talking with other Veterans with tinnitus.

A February 2008 statement from the Veteran's treating physician is of record and notes that the physician, a medical doctor (M.D.) described both the Veteran's hearing loss and tinnitus as long-standing.  The physician noted the Veteran's report of military noise exposure and specifically the incident in which a mortar round exploded in close proximity-within three feet-of the Veteran.  The physician noted that the Veteran reported hearing loss and high-pitched tinnitus occurring at the time of the blast and remaining to the present.  The physician noted that the Veteran was 20 when the incident occurred.  Tinnitus was relatively symmetrical.  There were no other vestibular complaints or other history of any inner ear disease.  The physician then stated:

It is my opinion, that it is more likely than not that the [Veteran's] tinnitus and hearing loss that he experiences today is primarily due to his military experience, based on his history combined with his hearing loss patterns.  It is true that additional acoustic injury related to life's non-military experiences may contribute to this, but in the spatial context of the patient's history and onset of symptoms, it is clear that his military noise experience was  a primary exacerbating factor of this condition.

The physician did not indicate that any records had been reviewed in arriving at his opinion as to the etiology of the Veteran's hearing loss and tinnitus.

In his substantive appeal, the Veteran pointed out that the examiner's statement in June 2006 that the tinnitus was mild and the Veteran did not recognize it for many years until he spoke to other individuals with tinnitus was not accurate.  He explained that he did realize he had tinnitus, it was loud, and it was always loud.  He stated he had had it since Vietnam, and he complained about it in the Marines.  But, he was told that nothing could be done about it, so he learned to live with it and to concentrate on something else to get his mind off it.  What he didn't realize was that it was related to Vietnam and that it could be service-connected.  

Right Ear Hearing Loss

The June 2006 VA examination findings for the right ear do not meet the criteria for hearing impairment under 38 C.F.R. § 3.385.  Here the analysis ends, and service connection for right hearing loss cannot be warranted.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  See Brammer supra; see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285; dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran argues that his hearing loss is bilateral, and the Board recognizes that as a layperson, he is competent to say that he experiences diminished hearing in both ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as a layperson, the Veteran does not have the necessary medical training and/or expertise to diagnose hearing impairment or to determine whether his hearing falls within the criteria determined by VA.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.385 (2011).  This is particularly true as hearing loss for VA purposes is established by audiometric findings, and those findings are produced through medical equipment that are not approximated by observations.  As such, his allegations, alone, have no probative value without medical evidence establishing right ear hearing loss within the meaning of the criteria.  

Accordingly, the preponderance of the evidence is against the claim for service connection for right ear hearing loss; the benefit-of-the-doubt rule does not apply; and service connection for right ear hearing loss is not warranted.  See 38 C.F.R. § 3.102.

Left Ear Hearing Loss and Tinnitus

The June 2006 VA examination findings do meet the criteria for left ear hearing loss under 38 C.F.R. § 3.385 (2011).  In addition, constant bilateral tinnitus was found to be present.

Concerning the etiology of the diagnosed left ear hearing loss and tinnitus and after review of the evidence, the Board finds that the June 2006 VA examination report does not provide an adequate basis upon which to adjudicate this case.  First, the examiner provides no opinion concerning the etiology of the diagnosed hearing loss.  Second, the examiner based the opinion that tinnitus is less likely than not the result of acoustic trauma on the degree of annoyance the Veteran articulated at the presence of the condition, rather than the actual presence or absence of the condition.  In fact, the examiner did not appear to reject the Veteran's report that he experienced onset of tinnitus during active service, and provided no argument or rationale for doing so even though she noted that the Veteran reported he did not recognize the condition for many years.  The Veteran's ability to ignore the condition, or the condition's degree of annoyance to the Veteran is not an appropriate basis for determining the etiology of the condition otherwise acknowledged to exist.  

Accordingly, the June 2006 is not probative, inasmuch as it finds no causal connection between the current hearing loss and tinnitus to active service.  See Nieves-Rodriguez, supra; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

This leaves the opinion proffered by the Veteran's treating physician, who does posit an etiological link, or nexus, between acoustic trauma during the Veteran's active service and his current hearing loss and tinnitus.  

The Board is cognizant of the holding in Grover v. West, 12 Vet. App. 109, 112 (1999), which concludes that post service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  See also, Miller v. West, 11 Vet. App. 345, 348 (1998), holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  

However, in this case, the record shows that the Veteran served in a combat MOS, was wounded in action, and received a Purple Heart medal and the Combat Action Ribbon.  The record therefore establishes that he served in combat against the enemy.  As such, the Board accords his statements deference.  38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  The Board finds the Veteran to be a credible witness.  Moreover, an inability to hear well is a symptom the Veteran is competent to observe and attest.  Similarly, hearing the sound of crickets is also a symptom the Veteran is competent to observe and attest.  See Layno, supra.  The Board therefore discounts the statement the Veteran reportedly made during the June 2006 examination that he did not notice his tinnitus until he had spoken to other Veterans who had tinnitus.  The Board therefore accepts the Veteran's explanation that he learned to live with it, and accepts the statements-also made during the June 2006 examination-that he first noticed decrease in hearing and onset of tinnitus since active military service in Vietnam.  

Concerning the February 2008 private opinion, the Board observes that it is both competent and probative.  This is so even though the physician did not state he had reviewed the Veteran's claims file or service records for two reasons.  One, the reported inservice event to which the examiner attributed the Veteran's hearing impairment is shown by the record to be true.  The Veteran sustained multiple shrapnel wounds under hostile fire in Vietnam for which service treatment records show he was hospitalized and for which the record shows he is now service-connected.  In addition, deference being given to the Veteran's lay witness testimony, the onset of decreased hearing and the sound of crickets in his ears is established at the time of the inservice mortar blasts and injury.  Two, the physician points to the clinical presentation of the Veteran's hearing loss patterns and notes that they are consistent with the Veteran's reported history.  Therefore, the physician's rationale is based not only on the Veteran's reported history but on the clinical presentation of the Veteran's hearing loss.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

There are no other opinions or findings tending to establish that the Veteran's hearing loss and tinnitus was not manifested continuously from active military service to the present, or that the Veteran's hearing loss and tinnitus are not the result of acoustic trauma during active military service.

Accordingly, the Board finds that the evidence reflects that the Veteran has manifested left ear hearing loss and tinnitus from active service continuously to the present.  As such, the record shows continuity of symptomatology from active service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for left ear hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Review of the claims file finds that the Veteran's appeal for a higher initial evaluation for service-connected PTSD remains pending.

In an October 1998 rating decision, service connection for PTSD was granted and a 30 percent evaluation awarded, effective in January 1998.  The Veteran filed a notice of disagreement with the evaluation assigned in March 1999.  An SOC was issued in June 1999.  The Veteran timely perfected his appeal in September 1999.  In February 2000, he and his representative provided testimony before a hearing officer sitting at the local RO.  In August 2000, a Hearing Officer Decision was issued, granting a 70 percent evaluation for the service-connected PTSD, effective in January 1998.  The Veteran was given notice of this decision and a subsequent rating action in September and October 2000, respectively.

Neither the Veteran nor his representative responded to these notifications.  The case was not forwarded to the Board.

In September 2003, the Veteran submitted a claim for special monthly compensation (SMC) based on loss of the use of a creative organ due to erectile dysfunction he argued resulted from medications prescribed to treat his service-connected PTSD.  An October 2003 report of contact notes that the Veteran called to explain he was not claiming an increase for the service-connected PTSD.

Even though the August 2000 Hearing Officer Decision granted a 70 percent evaluation for the service-connected PTSD effective the date of service connection, in January 1998, such grant did not constitute a full grant of all benefits possible.  Absent a withdrawal of the appeal, the issue concerning entitlement to a higher initial evaluation for PTSD remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, in this case, given the Veteran's statement in October 2003, it is not certain whether he intended to withdraw this appeal.    

Hence, remand is required to determine with the Veteran wishes to withdraw his appeal of the evaluation originally assigned his service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask if the Veteran wishes to withdraw his appeal of the 70 percent evaluation initially assigned his service connected PTSD.

2.  If the Veteran answers in the negative, take all necessary actions to provide all appropriate notice to the Veteran in claims for higher initial evaluations; and take all necessary actions to appropriately develop the claim for appellate review.  After such development is completed and any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


